469 F.2d 94
UNITED STATES of America, Plaintiff-Appellee,v.John Bruce CRULL, Defendant-Appellant.
No. 72-1996.
United States Court of Appeals,Ninth Circuit.
Sept. 1, 1972.Rehearing Denied Dec. 18, 1972.

William J. Powell, Spokane, Wash., for defendant-appellant.
Dean C. Smith, U. S. Atty., Carroll D. Gray, Asst. U. S. Atty., Spokane, Wash., for plaintiff-appellee.
Before HAMLEY, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM.


1
The judgment of the district court, convicting appellant of refusing to submit to induction into the Armed Forces of the United States, (50 U.S.C. App. Sec. 462(a) is affirmed.


2
The Board's order to report for induction was not, as appellant contends, invalid because prematurely issued.  True, it directed him to report within the 30 day period allowed a registrant by 32 C. F.R. Sec. 1624.2(e) to appeal a local board's decision not to reopen a registrant's classification.1  But appellant failed to keep the appointment for a personal appearance with the local board, which the latter had made at his request pursuant to 32 C.F.R. Secs. 1624.1(a), 1624.2


3
And the verbiage and evident purpose of 32 C.F.R. Sec. 1624, cogently point to a construction that a registrant's appearance in person before the local board constitutes a condition precedent to the right of appeal granted under subdivision (e).2



1
 32 C.F.R. Sec. 1624(e) reads: "Each such classification or determination not to reopen the classification made under this section [i. e. Sec. 1624] shall be followed by the same right of appeal as in the case of an original classification."  And, applicable Sec. 1626.2(c)(1) permits a registrant to appeal a classification "[w]ithin 30 days after the date the local board mails to the registrant a Notice of Classification. . . ."


2
 32 C.F.R. Sec. 1624.2(b) outlines the nature and purpose of the interview and the procedure; subsection (c) then provides that "after the registrant has appeared" the board shall consider the "new information" supplied by the registrant and determine whether or not to reopen and classify the registrant anew; subsection (d) continues, "after the registrant has appeared" and the board makes its determination the registrant shall be notified thereof.  The section concludes with subsection (e), noted in footnote 1, supra